B 210A (Form 210A) (12/)



                         UNITED STATES BANKRUPTCY COURT
                                               Eastern District
                                            __________  Districtof Of
                                                                   Wisconsin
                                                                      __________

In re ________________________________,
      Doris Bruce                                                                                 Case No. ________________
                                                                                                            18-28920




                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

  U.S. Bank Trust National Association, as Trustee of                        U.S. Bank Trust, N.A., as Trustee for LSF10
  the Bungalow Series IV Trust                                               Master Participation Trust c/o Claiber Home Loans
______________________________________                                      ____________________________________
          Name of Transferee                                                           Name of Transferor

Name and Address where notices to transferee                                Court Claim # (if known):      5
should be sent:                                                             Amount of Claim:      $104,965.11
616HUYLFLQJ&RUSRUDWLRQ                                                    Date Claim Filed:      11/16/2018
WK6WUHHW
(XUHND&$

         800-603-0836
Phone: ______________________________                                       Phone: 800-401-6587
Last Four Digits of Acct #: ______________
                                 4482                                                                        766
                                                                            Last Four Digits of Acct. #: __________

Name and Address where transferee payments
should be sent (if different from above):
  SN Servicing Corporation
  323 5th Street
  Eureka, CA 95501

Phone: 800-603-0836
Last Four Digits of Acct #:                  4482



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

    V &KULVWRSKHU.%D[WHU
By:__________________________________                                       Date:____________________________
                                                                                  06/23/2020
         Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




                     Case 18-28920-beh                   Doc 59          Filed 06/23/20               Page 1 of 4
                                 

                         
           !    "  
  #$%  &&%     '   ( )*+3
+,+,&

 - 
+.,,/$0  
  123$+#,

   4 5&&

   6 78   & 
%%9!/ :)9!! %9!




             Case 18-28920-beh       Doc 59    Filed 06/23/20     Page 2 of 4
                                                                                                      (800) 603-0836
                                                                                     Para Español, Ext. 2660 o 2643
         323 5TH STREET                                                            8:00 a.m. – 5:00 p.m. Pacific Time
         EUREKA CA 95501                                                                    Main Office NMLS
                                                                                          Branch Office NMLS



                                                                                                        May 5, 2020

                                                                             SnscLoanID0000304482
 DORIS SPENCER
 C/O MICHAEL J WATTON
 301 W WISCONSIN AVE 5TH FL
 MILWAUKEE WI 53203



RE: New Loan Number:
    Old Loan Number:
    Collateral: 2800 NORTH 36TH STREET; MILWAUKEE WI

            NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS
Dear Customer:

The notice, which follows, is intended to inform you that the servicing of your mortgage loan has been
assigned, sold or transferred. If the above-referenced loan is a closed-end, first lien, 1-4 unit residential (e.g.,
homes, condominiums, cooperative units and mobile homes) mortgage loan, this notice is being provided to
you under Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605). When a state
law requires this notice, this notice is being provided to you under state law. When neither Section 6 of
RESPA nor state law requires this notice, this notice is being provided to you for your information.
You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from
you, has been assigned, sold or transferred from Caliber Home Loans Inc to SN Servicing Corporation for
Bungalow Series IV Trust, effective May 1, 2020.

The assignment, sale, or transfer of the servicing of the mortgage loan does not affect any term or condition of
the mortgage instruments, other than terms directly related to the servicing of your loan.

Except in limited circumstances, the law requires that your present servicer send you this notice at least 15
days before the effective date of transfer, or at closing. Your new servicer must also send you this notice no
later than 15 days after this effective date or at closing.

Your present servicer is Caliber Home Loans Inc, PO Box 24610, Oklahoma City, OK 73124-0610. If you
have any questions relating to the transfer of servicing from your present servicer call Customer Service at
(800) 401-6587 Monday through Friday between 8:00 a.m. and 5:00 p.m. Central Time. This is a toll-free
number.

Your new servicer will be SN Servicing Corporation.

The correspondence address for your new servicer is SN Servicing Corporation, 323 Fifth St, Eureka, CA
95501.

The toll-free telephone number of your new servicer is (800) 603-0836. If you have any questions relating to
the transfer of servicing to your new servicer call Cindy Davy at (800) 603-0836 Monday through Friday
between 8:00 a.m. and 5:00 p.m. Pacific Time. You may access your account and make payments via our
secure website at https://borrower.snsc.com.

The date that your present servicer will stop accepting payments from you is April 30, 2020. The date that
your new servicer will start accepting payments from you is May 1, 2020. Send all payments on or after May
1, 2020 to your new servicer.
Make your payments payable to:        SN Servicing Corporation

Mail your payments to:                SN Servicing Corporation
                                      PO BOX 660820
                                      DALLAS, TX 75266-0820

The transfer of servicing rights may affect the terms of or the continued availability of mortgage life or disability
insurance or any other type of optional insurance in the following manner: SN Servicing Corporation will not
continue to accept your insurance payments as a part of your monthly loan payment nor will it be responsible
for the continuation of any such optional insurance coverage. You should take the following action to maintain
coverage: contact your optional insurance carrier immediately for instructions on how to continue such
optional insurance coverage.


            Case 18-28920-beh                 Doc 59        Filed 06/23/20             Page 3 of 4
You should also be aware of the following information, which is set out in more detail in Section 6 of the Real
Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605):

During the 60-day period following the effective date of the transfer of the loan servicing, a loan payment
received by your old servicer before its due date may not be treated by the new loan servicer as late, and a
late fee may not be imposed on you.

Section 6 of RESPA (12 U.S.C. §2605) gives you certain consumer rights. If you send a “qualified written
request” to your loan servicer concerning the servicing of your loan, your servicer must provide you with a
written acknowledgment within 5 Business Days of receipt of your request. A “qualified written request” is a
written correspondence, other than notice on a payment coupon or other payment medium supplied by the
servicer, which includes your name and account number, and your reasons for the request. If you want to
send a “qualified written request” regarding the servicing of your loan, it must be sent to this address: SN
Servicing Corporation, 323 Fifth St, Eureka, CA 95501.

Not later than 30 Business Days after receiving your request, your servicer must make any appropriate
corrections to your account, and must provide you with a written clarification regarding any dispute. During
this 30-Business Day period, your servicer may not provide information to a consumer reporting agency
concerning any overdue payment related to such period or qualified written request. However, this does not
prevent the servicer from initiating foreclosure if proper grounds exist under the mortgage documents.

A Business Day is a day on which the offices of the business entity are open to the public for carrying on
substantially all of its business functions.

Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in
circumstances where servicers are shown to have violated the requirements of that Section. You should seek
legal advice if you believe your rights have been violated.

You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
bankruptcy, please read the next paragraph carefully for some important information.

NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
the property that secures the obligation.
A consumer has the right to request in writing that a debt collector or collection agency cease further
communication with the consumer. A written request to cease communication will not prohibit the debt
collector or collection agency from taking any other action authorized by law to collect the debt.


SN Servicing Corporation for Bungalow Series IV Trust
Customer Service Department




            Case 18-28920-beh               Doc 59        Filed 06/23/20            Page 4 of 4
